Citation Nr: 0609567	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  04-20 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for hypertension (claimed 
as high blood pressure).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968.  He served in the Arizona Army National Guard 
with periods of active duty for training and inactive duty 
training.  

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a March 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

In March 2003, the RO denied the claim of entitlement to 
service connection for hypertension (claimed as high blood 
pressure).  

In September 2005, the veteran presented personal testimony 
at a Travel Board hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of the hearing is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the claims file shows that the veteran served in 
the United States (US) Army, the US Air Force Reserves, and 
the Arizona Army National Guard.  The Department of Defense 
(DD) Form 214 shows that the veteran served on active duty in 
the US Army from January 1967 to December 1968.  Following 
active duty, the veteran had periods of active duty training; 
however, these periods of service have not been defined.  In 
order to fairly decide whether the disease of hypertension is 
related to service, on Remand, all of the periods for which 
the veteran had active duty or active duty for training must 
be verified and reported.

The service medical records from the Department of the Army 
show that the veteran was enlisted in the Army National Guard 
in 1999 and 2000.  In May 1999, the veteran was admitted to a 
medical facility in Bosnia for unstable angina.  The service 
medical records, dated in May 1999, show documentation of an 
impression of urgent hypertension, controlled with 
intravenous nitrates and possible angina, precipitated by 
uncontrolled blood pressure.  The additional records that are 
dated in May 1999 show that the veteran had high blood 
pressure.  The examination for the purpose of re-deployment, 
dated in August 1999, also shows that the veteran suffered 
from hypertension.  A September 2000 Report of Medical 
History, reiterates that the veteran was hospitalized for 
high blood pressure.  

In September 2005, the veteran, through his representative, 
argued that hypertension was proximately due to or aggravated 
by the service-connected disease of type II diabetes 
mellitus.  

In order to properly and fairly adjudicate the claim of 
service connection on a direct basis and on a secondary 
basis, the veteran should be schedule for a VA examination, 
to include a medical opinion that addresses whether 
hypertension was incurred in or aggravated by any period of 
active duty or period of active duty for training, and an 
opinion as to whether hypertension is proximately due to or 
aggravated by the service-connected disease of type II 
diabetes mellitus.  

The RO denied the claim of entitlement to service connection 
for hypertension (claimed as high blood pressure) on the 
basis that the service medical records for the period of 
January 5, 1967 to December 23, 1968 did not show a diagnosis 
for a hypertensive condition.  The Board notes that while it 
is evident that the RO considered one of the veteran's 
periods of active duty service, it is not evident that the RO 
considered whether hypertension was incurred in or aggravated 
by any other period for which the veteran had active duty or 
active duty for training; therefore, on Remand, the RO must 
address this substantive deficiency.  

The Board notes that in the July 2003 lay statement from 
T.W.G., MAJ, AV AZARNG S-3, 9822nd Troop Command, it was 
noted that T.W.G. was the veteran's Company Commander in 
Bosnia-Herzegovina in 1999.  It was further noted that while 
on deployment the veteran was taken to a medical facility in 
Germany to receive treatment for a possible heart attack.  
When the veteran returned from Germany, he began taking 
medication for high blood pressure.  After reviewing all of 
the service medical records, the Board determines that it is 
unclear as to whether the complete treatment records from the 
medical facility in Germany were received.  In this regard, 
the RO should contact the appropriate medical facility in 
Germany and request any medical records, which have not 
already been associated with the claims file, and that relate 
to the veteran's medical treatment in 1999.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice that is 
consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) pertaining to the 
claim of service connection for hypertension 
on a direct and secondary basis.  The letter 
must do the following:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

The letter should also includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  Verify all of the veteran's periods of 
active duty and active duty for training 
and associate with the claims file the 
corresponding service medical records.  The 
duty periods involving the years 1999 and 
2000 are of particular interest.  

3.  Contact the veteran and ask him to 
provide verification of all of his periods 
of active duty and active duty for 
training.

4.  After associating all relevant records 
received, as noted above, the RO is to 
arrange for the veteran to undergo VA 
examination of hypertension by a physician.  
The veteran's entire claims file, to 
include the service medical records, any 
Army National Guard records, and a copy of 
this REMAND, must be made available for 
review by the examining physician.  The 
physician should be provided a list of all 
of the veteran's periods of active duty and 
active duty for training.  The physician 
should confirm whether the veteran has a 
diagnosis of hypertension.  All appropriate 
tests and studies are to be performed.  All 
medical findings are to be reported in 
detail.  

Following the examination, if hypertension 
is diagnosed, the physician is requested to 
render a clear medical opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50% probability) that 
hypertension was incurred during any of the 
veteran's periods of active duty and/or 
active duty for training; the physician 
should also render a clear medical opinion 
as to whether it is at least as likely as 
not that hypertension is proximately due to 
or aggravated by type II diabetes mellitus.  
A complete rationale for all opinion given 
should be included in the physician's 
report.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims file.  The veteran is hereby advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
have an adverse effect on the claim.  

6.  The RO should readjudicate this claim 
of service connection on a direct and 
secondary basis in light of all of the 
veteran's periods of active duty and active 
duty for training, and if the benefits 
sought on appeal remain denied, the veteran 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant actions 
taken on the claim for benefits, to include 
a summary of the evidence and applicable 
law and regulations considered pertinent to 
the issue on appeal.  The appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

